IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                         Docket No. 42987

STATE OF IDAHO,                                   )    2016 Unpublished Opinion No. 338
                                                  )
       Plaintiff-Respondent,                      )    Filed: January 21, 2016
                                                  )
v.                                                )    Stephen W. Kenyon, Clerk
                                                  )
JAMIE RAE TAYLOR,                                 )    THIS IS AN UNPUBLISHED
                                                  )    OPINION AND SHALL NOT
       Defendant-Appellant.                       )    BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho,
       Lincoln County. Hon. John K. Butler, District Judge.

       Order revoking probation and ordering execution of sentence, affirmed.

       Nevin, Benjamin, McKay & Bartlett, LLP; Deborah A. Whipple, Boise, for
       appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                  and GRATTON, Judge
                   ________________________________________________

PER CURIAM
       Jamie Rae Taylor pled guilty to conspiracy to commit burglary, Idaho Code §§ 18-1701,
18-1401. The district court imposed a unified sentence of ten years, with a minimum period of
confinement of six years, but after a period of retained jurisdiction, suspended the sentence and
placed Taylor on supervised probation for seven years.          Subsequently, Taylor admitted to
violating her probation, and the district court consequently revoked probation and ordered
execution of the original sentence. Taylor appeals, contending that the district court abused its
discretion in failing to retain jurisdiction a second time.
       The primary purpose of the retained jurisdiction program is to enable the trial court to
obtain additional information regarding the defendant’s rehabilitative potential and suitability for

                                                   1
probation, and probation is the ultimate objective of a defendant who is on retained jurisdiction.
State v. Chapel, 107 Idaho 193, 687 P.2d 583 (Ct. App. 1984); State v. Toohill, 103 Idaho 565,
567, 650 P.2d 707, 709 (Ct. App. 1982). There can be no abuse of discretion in a trial court’s
refusal to retain jurisdiction if the court already has sufficient information upon which to
conclude that the defendant is not a suitable candidate for probation. State v. Beebe, 113 Idaho
977, 979, 751 P.2d 673, 675 (Ct. App. 1988); Toohill, 103 Idaho at 567, 650 P.2d at 709. Based
upon the information that was before the district court at the time of sentencing, we hold that the
district court did not abuse its discretion when it declined to retain jurisdiction a second time.
       Applying the foregoing standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion in ordering execution of Taylor’s sentence.
Therefore, the order revoking probation and directing execution of Taylor’s previously
suspended sentence is affirmed.




                                                  2